FILED
                            NOT FOR PUBLICATION                                 MAR 08 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 08-10263

               Plaintiff - Appellee,               D.C. No. 2:07-CR-00428-EHC

  v.
                                                   MEMORANDUM *
RUFINO VALDEZ-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Rufino Valdez-Lopez appeals from his jury-trial conviction and 240-month

sentence for conspiracy to harbor illegal aliens, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(iii), (a)(1)(A)(v)(I) and (II); harboring illegal aliens, in violation

of 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(A)(v)(II); conspiracy to commit hostage

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
taking, in violation of 18 U.S.C. § 1203; hostage taking and aiding and abetting, in

violation of 18 U.S.C. §§ 1203 and 2; and possession or use of a firearm in a crime

of violence, in violation of 18 U.S.C. §§ 924(c) and 2. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Valdez-Lopez’s counsel has filed a brief stating

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                     08-10263